Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The claims 1-9 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claim, especially the concept of a pair of devices, wherein each device includes, a center retractable member with a first end and a second end which are adjustable with respect to each other, a first angular oriented vertical support bar and a second angular oriented vertical support bar, each having a proximal end and a distal end, wherein each of one of the end is pivotally mounted to the center retractable member and the other end is connected to a reel bore bar that can be inserted into the center bore of the reel and removably affixed to the pivotal joint of two angular oriented vertical support bars, a means for adjusting the first and second ends of the center retractable member to adjust both ends to move closer and further apart, wherein the movement of the center retractable member moving toward each other moves the removably affixed reel bore bar upward.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
SK
2/3/22
/SANG K KIM/Primary Examiner, Art Unit 3654